Exhibit 10.3
 
EOS PETRO EMPLOYMENT AGREEMENT
 
This Agreement is entered into as of August 18, 2014 (“Effective Date”), between
Eos Petro, Inc. (“Company”) and Martin Oring (“CEO”), collectively referred to
herein as the “Parties”.
 
WHEREAS, the Company and CEO previously entered into an agreement for CEO to act
as the CEO of the Company on June 23, 2013 (the “Original Agreement”). The
Original Agreement provided warrants for CEO’s services which vested through
June 30, 2014. The Parties wish for CEO to continue providing services to the
Company as CEO on substantially the same terms and conditions as the Original
Agreement, but now wish to memorialize the terms of additional compensation to
be provided to CEO for his services rendered from and after June 30, 2014.
 
NOW, THEREFORE, in consideration of the covenants and obligations in the
Agreement, and for other good and valuable consideration, the receipt and
sufficiency of which are acknowledged and accepted, the Parties agree as
follows:
 
1. At-Will Employment.  Employment with Company is at-will and may be terminated
by Company or CEO at any time, with or without cause or advance notice.  Nothing
in this Agreement is intended: (1) as a guarantee of employment; (2) to impact
CEO’s ability to bargain collectively and engage in concerted activities
regarding the terms and conditions of his employment as permitted under the
National Labor Relations Act; or (3) to impact any agreement between the Company
and CEO to obtain the CEO’s services as a director of the Company or the
Company’s subsidiaries, which shall be separate and distinct from this
Agreement.
 
2. Duties.  As Chief Executive Officer of the Company, CEO will have such
duties, responsibilities and authorities as are consistent with such position
and other related duties identified by the Board of Directors of the Company
(the “Board”). CEO agrees to use his best efforts to provide the aforementioned
duties and/or services to the Company and to devote the time necessary to
faithfully perform such duties and/or services. So long as any outside
activities do not create a conflict, interfere or violate CEO’s obligations
under this Agreement, CEO may be employed by another company and engage in any
other business activity, including, but not limited to, business activities
directly related to the oil and gas industry. CEO shall report solely to the
Board, and shall be subject to the Company’s policies, procedures and approval
practices which are generally in effect for officers of the Company.
 
3. Salary.  In consideration of CEO’s performance of his duties, the Company
will issue to CEO a warrant to purchase 600,000 restricted shares of common
stock of the company (the “Warrant”), on the following terms and conditions:
 
 
 

--------------------------------------------------------------------------------

 


3.1. Form of Warrant. On the Effective Date, CEO shall receive a fully executed
Warrant, which will be set forth on the form attached hereto as Exhibit A and
registered on behalf of CEO in the name of Wealth Preservation, LLC. As is more
fully stated in the terms and conditions set forth in Exhibit A, 50,000 warrants
shall be vested immediately upon issuance to account for services provided in
July of 2014, and commencing as of August 31, 2014, and on the last day of each
month thereafter that this Agreement remains in effect, 50,000 shares in the
Warrant will vest and become exercisable at an exercise price of $2.50 per
share. The Warrant shall expire on July 31, 2019.


3.2.  No Registration. CEO acknowledges that he is fully informed that the
shares underlying the Warrant are not being registered under the federal
securities laws or the securities or blue sky laws of any state or foreign
jurisdiction; that such shares must be held indefinitely unless subsequently
registered under any applicable federal or state securities laws, or unless an
exemption from registration is available thereunder; and that the Company has no
obligation to register any shares underlying the Warrant.
 
3.3. Restrictive Legend. CEO understands and agrees that the certificate(s) for
shares issued to CEO upon the exercise of the Warrant shall bear substantially
the following legend until (a) such shares shall have been registered under the
Securities Act of 1933, as amended (the “Securities Act”) pursuant to a
registration statement that has been declared effective; or (b) in the opinion
of counsel reasonably acceptable to the Company, such shares may be sold without
registration under the Securities Act as well as any applicable “Blue Sky” or
state securities laws:
 
“THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR ANY APPLICABLE
STATE SECURITIES LAWS.  SUCH SECURITIES HAVE BEEN ACQUIRED FOR INVESTMENT
PURPOSES AND MAY NOT BE OFFERED FOR SALE, SOLD, DELIVERED AFTER SALE,
TRANSFERRED OR HYPOTHECATED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION
STATEMENT FILED BY THE ISSUER WITH THE SECURITIES AND EXCHANGE COMMISSION
COVERING SUCH SECURITIES UNDER THE SECURITIES ACT OR AN OPINION OF COUNSEL
SATISFACTORY TO THE ISSUER THAT SUCH REGISTRATION IS NOT REQUIRED.”


3.4. Tax Advice. The CEO and his advisors, if any, have been afforded the
opportunity to ask questions of the Company, and the CEO has sought such
accounting, legal and tax advice as he has considered necessary to make an
informed decision with respect to his acquisition of the Warrant. The CEO
understands that he (and not the Company) shall be responsible for his own tax
liabilities that may arise as a result of receiving the Warrant.
 
4. Expenses.  The Company shall promptly reimburse CEO for all reasonable travel
and business expenses that CEO incurs in connection with his employment,
provided CEO incurs and accounts for those expenses in accordance with the
policies and procedures established by the Company. Travel expenses shall
include but not be limited to business class airfare, airport shuttles and
taxis, gasoline, rental cars and hotel accommodation.


5. Confidential Information.
 
5.1. Definitions:
 
5.1.1. “Confidential Information” means any information of or relating to the
Company that CEO learns or develops during the course of employment with Company
that (1) is not generally known to the public, and (2) has commercial value in
Company’s business.  
 
 
 

--------------------------------------------------------------------------------

 
 
Such information includes, but is not limited to, Inventions (as defined below),
ideas, designs, strategies, forecasts, sales, process and engineering
information, information about new or future products or services, Company’s
marketing plans and goals, unpublished financial information, lists of Company’s
prospects, information about customer or prospect purchases and preferences,
information about employees and lists of Company’s employees, information
regarding research and development, consulting processes, management systems,
computer software, code and programs, means of accessing Company’s computer
systems or networks, algorithms, hardware configurations and any other
confidential information which provides Company with a competitive
advantage.  Confidential Information also includes information of third parties
regarding which Company has accepted obligations of confidentiality.
 
5.1.2. “Trade Secret” means information, including, but not limited to, a
formula, pattern, compilation, program, device, method, technique or process,
which both:  (a) derives independent economic value, actual or potential, from
not being generally known to or readily ascertainable by people who can obtain
economic value from its disclosure or use; and (b) is the subject of Company’s
efforts to maintain its secrecy that are reasonable under the circumstances.
 
5.1.3. “Inventions” means all discoveries, developments, designs, improvements,
ideas, inventions, trade secrets, formulas, processes, techniques, computer
programs, know-how and data, made or conceived or reduced to practice, whether
or not patentable or registerable under copyright or similar statutes, and
whether or not shown or described in writing or reduced to practice.
 
5.1.4. “Person” shall mean any individual, company, corporation, partnership,
joint venture, limited liability company, limited liability partnership,
association or other entity or arrangement under which business may be conducted
or contracts may be entered into.
 
5.2. Nondisclosure.  Both during the CEO’s employment with the Company and
thereafter:
 
5.2.1. CEO agrees to maintain in confidence any Confidential Information or
Trade Secrets unless or until:  (a) it shall have been made public by an act or
omission of a party other than himself of herself; or (b) CEO receives such
Confidential Information or Trade Secrets from an unrelated third party on a
nonconfidential basis.
 
5.2.2. CEO further agrees to use all reasonable precautions to ensure that all
Confidential Information and Trade Secrets are properly protected and kept from
unauthorized persons or disclosure.
 
5.2.3. Upon termination of CEO’s employment with the Company, and if requested
by Company at any other time, CEO shall promptly return to Company, and delete
from any personal computer or other device, all materials, writings, equipment,
models, mechanisms, and the like obtained from or through Company including, but
not limited to, all Confidential Information and Trade Secrets, all of which CEO
acknowledges and agrees is the sole and exclusive property of Company.
 
5.2.4. CEO agrees that he will not, without first obtaining the prior written
permission of the Board:  (a) directly or indirectly utilize any Confidential
Information or Trade Secrets in his or her own business or for the benefit of
any person or entity other than the Company; (b) develop, manufacture, license,
and/or sell any product that is based in whole or in part on Confidential
Information or Trade Secrets; or (c) disclose such Confidential Information or
Trade Secrets to any person or entity other than the Company.
 
 
 

--------------------------------------------------------------------------------

 
 
5.2.5. CEO agrees to keep secret and not disclose to Company any confidential
information or trade secrets of any former employer or other Person possessed by
CEO as long as such information remains confidential or secret.
 
5.2.6. If CEO loses or makes unauthorized disclosure of any of the Confidential
Information or Trade Secret, the CEO will immediately notify the Company and
take all reasonable steps necessary to retrieve the lost or improperly disclosed
Confidential Information.
 
5.2.7. If CEO is required in a civil, criminal or regulatory proceeding to
disclose any part of the Confidential Information or any Trade Secret, CEO will
give the Board prompt written notice of the request for information to permit
the Company to seek an appropriate remedy or to waive the CEO's compliance with
the provisions of this Agreement in regard to the request.
 
6. Work.
 
6.1. Any work, Inventions, improvements or ideas and the tangible embodiments of
same made or conceived by CEO in connection with and during the period of CEO’s
employment (collectively, the “Work”), shall be the sole and exclusive property
of Company.
 
6.2. In the event it is established that any such Work does not qualify as a
“Work Made for Hire” as that phrase in defined by the U.S. Copyright laws, CEO
agrees to and does hereby assign to Company all of CEO’s right, title and
interest in and to such Work including, but not limited to, all patents,
copyrights, trademarks and other proprietary rights relating thereto, and all
extensions and renewals thereof.
 
6.3. The CEO recognizes that this Agreement does not require assignment of any
invention that qualifies for protection under Section 2870 of the California
Labor Code or other similar state provisions.1
 
6.4. Both during the term of CEO’s employment and thereafter, CEO shall at
Company’s expense fully cooperate with Company in the protection and enforcement
of any intellectual property rights that may derive as a result of the work
performed by CEO during the course of CEO’s employment.  This shall include
executing, acknowledging, and delivering to Company all documents or papers that
may be necessary to enable Company to publish or protect said inventions,
improvements, and ideas.
 
 
   1Section 2870 provides:  (a) Any provision in an employment agreement which
provides that an employee shall assign, or offer to assign, any of his or her
rights in an invention to his or her employer shall not apply to an invention
that the employee developed entirely on his or her own time without using the
employer's equipment, supplies, facilities, or trade secret information except
for those inventions that either:  (1) Relate at the time of conception or
reduction to practice of the  invention to the employer's business, or actual or
demonstrably anticipated research or development of the employer; or (2) Result
from any work performed by the employee for the employer.  (b) To the extent a
provision in an employment agreement purports to require an employee to assign
an invention otherwise excluded from being required to be assigned under
subdivision (a), the provision is against the public policy of this state and is
unenforceable.

--------------------------------------------------------------------------------

 
 
6.5. To the extent that CEO has made or created Inventions, CEO represents and
warrants that the items listed on a separate sheet attached to this Agreement
and made a part of it is a complete list of all Inventions, as defined in this
Agreement, made or created by CEO prior to CEO’s employment by Company, and
which CEO wishes to exclude from this Agreement.
 
7. Termination of Agreement.
 
7.1. This Agreement will terminate upon the termination CEO’s employment with
Company.  Upon the termination of the CEO’s employment, CEO will be reimbursed
for any unreimbursed business and travel expenses properly incurred by the CEO
prior to the date of CEO’s termination. Any portion of the Warrant which has not
yet vested on the date of termination of this Agreement shall not vest
thereafter. Notwithstanding this provision, the provisions of Sections 5, 6 and
8.2 survive the termination of this Agreement.
 
8. General Provisions.
 
8.1. Notices.  Any notices or other communications required or permitted to be
given under this Agreement must be in writing and addressed to Company or CEO at
the addresses below, or at such other address as either party may from time to
time designate in writing.  Any notice or communication that is addressed as
provided in this Section will be deemed given:  (a) upon delivery, if delivered
personally or via certified mail, postage prepaid, return receipt requested; or
(b) on the first business day of the receiving party after timely delivery to
the courier, if delivered by overnight courier.  Other methods of delivery will
be acceptable only upon proof of receipt by the party to whom notice is
delivered.
 
If to Company:
Eos Petro, Inc.
   
Attention: Nikolas Konstant
   
1999 Avenue of the Stars
   
Suite 2520
   
Los Angeles, CA 90067
       
If to CEO:
Wealth Preservation, LLC
   
Attention: Martin Oring
   
7582 Hawks Landing Drive.
   
West Palm Beach, FL 33412
 


8.2. Agreement To Arbitrate Disputes.
 
8.2.1. Arbitration.  Subject to the exceptions described in this Agreement, any
controversy, dispute or claim arising out of or relating to this Agreement or
any breach of it (each a “Claim”), shall be settled by binding arbitration in
accordance with the Employment Dispute Resolution Procedures of the selected
arbitration group such as ADR, JAMS or American Arbitration Association
(“AAA”).  The Claims covered by this Agreement include, but are not limited to,
claims for wages and other compensation, claims for breach of contract (express
or implied), tort claims, claims for discrimination (including, but not limited
to, race, sex, sexual orientation, religion, national origin, age, marital
status, medical condition, and disability), harassment (including, but not
limited to race, sex, sexual orientation, religion, national origin, age,
marital status, medical condition, and disability), and claims for violation of
any federal, state, or other government law, statute, regulation, or
ordinance.  This provision shall not apply, however, to claims for workers’
compensation or unemployment insurance benefits, or claims; nor shall it
restrict CEO’s right to submit claims to the Equal Employment Opportunity
Commission or the Department of Fair Employment and Housing, as appropriate.  In
addition, this Agreement to Arbitrate Disputes does not prevent CEO from filing
a charge or claim with any other governmental administrative agency as permitted
by applicable law.
 
 
 

--------------------------------------------------------------------------------

 
 
8.2.2. Selection of Arbitrator.  The parties may select an arbitrator mutually
agreeable to each party.  If the parties cannot agree on an arbitrator within 30
days, the parties shall request from the arbitration group a list of five names
drawn from its panel of employment arbitrators and each party shall follow the
striking procedure used by the arbitration group selected.
 
8.2.3. Procedure for Arbitration.  The arbitrator shall apply Nevada substantive
law and the Nevada Evidence Code to the proceeding.  The demand for arbitration
must be in writing and made within the applicable statute of limitations
period.  The arbitrator shall have the authority to resolve discovery disputes,
including but not limited to determining what constitutes reasonable
discovery.  The arbitrator shall have all powers and remedies conferred by law,
and shall prepare in writing and provide to the parties a decision and award
which includes factual findings and the conclusions upon which such award is
based.
 
8.2.4. Binding Arbitration.  Except as otherwise required by law, the decision
of the arbitrator shall be binding and conclusive on the parties.  Judgment upon
the award rendered by the arbitrator may be entered in any court having proper
jurisdiction.  The fees for the arbitrator and the arbitration forum shall be
shared equally by the parties hereto, unless Company is required to pay for them
by law.  Each party shall bear its, his or her own fees and costs incurred in
connection with the arbitration except for any attorneys’ fees or costs which
are awarded by the Arbitrator pursuant this Agreement or statute which provides
for recovery of such fees and/or costs; however, CEO shall not be required to
bear any type of expense that CEO would not be required to bear if he or she
were bringing the action in court.  The arbitration and the parties’ agreement
therefore shall be deemed to be self-executing, and if either party fails to
appear at any properly-noticed arbitration proceeding, an award may be entered
against such party despite said failure to appear.  Notwithstanding any other
agreement between the parties, any statutorily imposed remedies awarded to
either CEO or Company pursuant to arbitration under this provision shall not be
limited.
 
8.2.5. Waiver of Jury.  Both the Company and CEO understand and agree that by
using arbitration to resolve any Claims between CEO and Company they are giving
up any right that they may have to a judge or jury trial with regard to those
Claims.  Both parties acknowledge that they are entering into this Agreement
voluntarily and have independently negotiated and agreed upon this Section
8.2.5.
 
8.3. Severability.  In the event that any covenant, condition, or other
provision contained in this Agreement is held to be unenforceable, invalid,
void, or illegal by a court of competent jurisdiction, the unenforceable,
invalid, void, or illegal provision will be deemed severable from the remainder
of this Agreement and will in no way affect, impair, or invalidate any other
covenant, condition, or other provision contained in this Agreement.  If the
condition, covenant, or other provision would be deemed invalid due to its scope
or breadth, the covenant, condition, or other provision will be deemed valid to
the extent of the scope or breadth permitted by law.
 
 
 

--------------------------------------------------------------------------------

 
 
8.4. Assignment, Successors and Assigns.  CEO has no right to assign, delegate,
or otherwise transfer this Agreement, or any of CEO’s rights, duties, or any
other interests in this Agreement to any party, and any purported assignment
will be null and void.  Company may, without notice to CEO and without CEO’s
prior consent or approval, assign, delegate, and transfer its rights and
obligations under this Agreement to any successor corporation or entity which
continues the business of Company.  This Agreement will inure to and be binding
upon each of the Parties and their respective legal representatives, heirs,
successors, and permissible assigns, but this provision is not intended to
modify the restrictions on assignment by CEO set forth above.
 
8.5. Modification and Waiver.  Any modification of this Agreement will be
effective only if it is in writing signed by the party to be charged.  No waiver
of any of the provisions of this Agreement will be deemed, or will constitute, a
waiver of any other provision, whether or not similar, nor will any waiver
constitute a continuing waiver.
 
8.6. Counterparts.  This Agreement may be executed simultaneously in one or more
counterparts, each of, which will be deemed an original, but all of which
together will constitute one and the same instrument.  Faxed and emailed .pdf
copies of signatures will be valid and binding.
 
8.7. Entire Agreement. This Agreement supersedes any and all other agreements,
whether oral or in writing, between the Parties with respect to the compensation
of CEO by Company and contains all agreements between the parties relating to
such compensation.  Each party to this Agreement acknowledges that no
representations, inducements, promises, or agreements, oral or written, have
been made by any party, or anyone acting on behalf of any party, that are not
embodied in this Agreement, and that no other agreement, statement, or promise
not contained in this Agreement will be valid or binding.
 


[signature page follows]
 
 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.




“Company”
EOS PETRO, INC, a Nevada corporation


/s/ Nikolas Konstant                                 Date: August 18, 2014
By:           Nikolas Konstant
Its:           Chairman of the Board, CFO


“CEO”
Martin Oring, an individual


/s/ Martin Oring                                          Date: August 18, 2014
 
 
 

--------------------------------------------------------------------------------

 


EXHIBIT A
 
THIS WARRANT AND THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED
UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”). THEY MAY NOT BE SOLD,
OFFERED FOR SALE, PLEDGED OR HYPOTHECATED IN THE ABSENCE OF AN EFFECTIVE
REGISTRATION STATEMENT AS TO THE SECURITIES UNDER THE ACT OR AN OPINION OF
COUNSEL SATISFACTORY TO THE CORPORATION THAT SUCH REGISTRATION IS NOT REQUIRED.
 
Warrant No. EPW2014-12
August 18, 2014

 
EOS PETRO, INC.
 
WARRANT TO PURCHASE COMMON STOCK
 
**** 600,000 Shares of Common Stock ****
 
THIS WARRANT CERTIFIES THAT, for value received, Wealth Preservation LLC, or
registered assigns (the “Holder”), is entitled to subscribe for and purchase
from Eos Petro, Inc., a Nevada corporation (the “Company”), with its principal
offices located at 1999 Avenue of the Stars, Suite 2520, Los Angeles, California
90067, up to and including the number of fully paid and nonassessable shares of
common stock, par value $0.0001 per share (the “Common Stock”) of the Company
set forth above (the “Warrant Shares”), at the exercise price of $2.50 per share
(the “Warrant Exercise Price”) (and as adjusted from time to time pursuant to
Section 3 hereof), in accordance with the exercise procedure set forth in
Section 1 hereof and prior to or upon July 31, 2019 (the “Expiration Date”),
subject to the provisions and upon the terms and conditions hereinafter set
forth.
 
This Warrant is issued in connection with a certain Employment Agreement, dated
as of the date hereof (as amended, modified or supplemented, the “Employment
Agreement”), between Company and Martin Oring.  Pursuant to the Employment
Agreement, Mr. Oring has agreed to act as the CEO of the Company.  Terms used
but not defined in this Warrant shall have the meanings given in the Employment
Agreement.
 
9. Exercise Procedure; Method of Exercise; Cash Payment; Issuance of New
Warrant.
 
9.1. The shares underlying this warrant shall vest and become exercisable as
follows: 50,000 shares shall vest immediately on the date first written above,
and thereafter, commencing on August 31, 2014 and continuing thereafter on the
last day of each calendar month that the Employment Agreement remains in effect,
50,000 Warrant Shares shall vest and become exercisable. Thereafter, any portion
of this Warrant that has vested may be exercised, in whole or in part and from
time to time, at any time until the Expiration Date, pursuant to the provisions
contained in this Section 1.  However, if Martin Oring’s Employment Agreement is
terminated for any reason, any Warrant Shares which have not yet vested will not
vest.
 
 
 

--------------------------------------------------------------------------------

 
 
9.2. If Holder elects to exercise any portion of this this Warrant that has
vested, Holder shall surrender this Warrant (with the notice of exercise
substantially in the form attached hereto as Exhibit A duly completed and
executed) at the principal executive offices of Company, accompanied by payment
to Company, by: (a) certified or bank check acceptable to Company; (b)
cancellation by Holder of bona fide indebtedness of Company to Holder, if agreed
to in advance in writing by Company in the Company’s sole and absolute
discretion; (c) by wire transfer to an account designated by Company; or (d) any
combination of (a), (b) and (c), of an amount equal to the then applicable
Warrant Exercise Price multiplied by the number of Warrant Shares then being
purchased.
 
9.3. The person or persons in whose name(s) any certificate(s) representing the
Warrant Shares shall be deemed to have become the holder(s) of record of, and
shall be treated for all purposes as the record holder(s) of, the shares
represented thereby (and such shares shall be deemed to have been issued)
immediately prior to the close of business on the date or dates upon which this
Warrant is exercised.  In the event of any exercise of the rights represented by
this Warrant, certificates for the Warrant Shares so purchased shall be
delivered to the Holder hereof as soon as possible and in any event within
twenty (20) Business Days after such exercise and, unless this Warrant has been
fully exercised or expired, a new warrant having the same terms as this Warrant
and representing the remaining portion of such shares, if any, with respect to
which this Warrant shall not then have been exercised shall also be issued to
the Holder hereof as soon as possible and in any event within such twenty (20)
Business Day period.  For purposes of this Warrant, the term “Business Day”
means any day other than Saturday, Sunday or other day on which commercial banks
in Los Angeles, California are authorized or required by law to remain closed.
 
10. Reservation of Shares.  During the period within which the rights
represented by this Warrant may be exercised, the Company will at all times have
authorized, and reserved for the purpose of the issuance upon exercise of the
purchase rights evidenced by this Warrant a sufficient number of shares of its
capital stock to provide for the exercise of the rights represented by this
Warrant.
 
11. Adjustment of Warrant Exercise Price and Number of Shares. The number and
kind of securities purchasable upon the exercise of this Warrant and the Warrant
Exercise Price shall be subject to adjustment to the nearest whole share
(one-half and greater being rounded upward) and nearest cent (one-half cent and
greater being rounded upward) from time to time upon the occurrence of certain
events, as follows.  Each of the adjustments provided by the subsections below
shall be deemed separate adjustments and any adjustment of this Warrant pursuant
to one subsection of this Section 3 shall preclude additional adjustments for
the same event or transaction by the remaining subsections.
 
11.1. Reclassification.  In case of any reclassification or change of securities
of the class issuable upon exercise of this Warrant (other than a change in par
value, or from par value to no par value, or from no par value to par value, or
as a result of a subdivision or combination) into the same or a different number
or class of securities, the Company shall duly execute and deliver to the Holder
of this Warrant a new warrant (in form and substance reasonably satisfactory to
the Holder of this Warrant), so that the Holder of this Warrant shall thereafter
be entitled to receive upon exercise of this Warrant, at a total purchase price
not to exceed that payable upon the exercise of the unexercised portion of this
Warrant, and in lieu of the shares of Common Stock theretofore issuable upon
exercise of this Warrant, the kind and amount of shares of stock, other
securities, money and property receivable upon such reclassification or change
by a holder of the number of shares then purchasable under this Warrant.  The
Company shall deliver such new warrant as soon as possible and in any event
within five (5) Business Days after such reclassification or change.  Such new
warrant shall provide for adjustments that shall be as nearly equivalent as may
be practicable to the adjustments provided for in this Section 3.  The
provisions of this subparagraph (a) shall similarly apply to successive
reclassifications or changes.
 
 
 

--------------------------------------------------------------------------------

 
 
11.2. Stock Splits or Combination of Shares.  If the Company at any time while
this Warrant remains outstanding and unexpired shall subdivide (by stock split)
or combine (by reverse stock split) its outstanding shares of capital stock of
the class into which this Warrant is exercisable, the Warrant Exercise Price
shall be proportionately decreased in the case of a subdivision or increased in
the case of a combination, effective at the close of business on the date the
subdivision or combination becomes effective and the number of shares of Common
Stock issuable upon exercise of this Warrant shall be proportionately increased
in the case of a subdivision or decreased in the case of a combination, and in
each case to the nearest whole share, effective at the close of business on the
date the subdivision or combination becomes effective.  The provisions of this
subparagraph (b) shall similarly apply to successive subdivisions or
combinations of outstanding shares of capital stock into which this Warrant is
exercisable.
 
11.3. Common Stock Dividends.  If the Company at any time while this Warrant is
outstanding and unexpired shall pay a dividend with respect to Common Stock
payable in Common Stock, then: (i) the Warrant Exercise Price shall be adjusted,
from and after the date of determination of stockholders entitled to receive
such dividend or distribution (the “Record Date”), to that price determined by
multiplying the Warrant Exercise Price in effect immediately prior to such date
of determination by a fraction (A) the numerator of which shall be the total
number of shares of Common Stock outstanding immediately prior to such dividend
or distribution, and (B) the denominator of which shall be the total number of
shares of Common Stock outstanding immediately after such dividend or
distribution and (ii) the number of shares of Common Stock issuable upon
exercise of this Warrant shall be proportionately adjusted, to the nearest whole
share, from and after the Record Date by multiplying the number of shares of
Common Stock purchasable hereunder immediately prior to such Record Date by a
fraction (A) the numerator of which shall be the total number of shares of
Common Stock outstanding immediately after such dividend or distribution, and
(B) the denominator of which shall be the total number of shares of Common Stock
outstanding immediately prior to such dividend or distribution.  The provisions
of this subparagraph (c) shall similarly apply to successive Common Stock
dividends by the Company.
 
11.4. No adjustment in the Warrant Exercise Price shall be required unless such
adjustment would require a cumulative decrease of at least $0.01 in such price;
provided, however, that any adjustments that by reason of this Section 3 are not
required to be made shall be carried forward and taken into account in any
subsequent adjustment until made.  All calculations under this
Section 3(h) shall be made to the nearest cent (with $.005 being rounded upward)
or to the nearest one-tenth of a share (with .05 of a share being rounded
upward), as the case may be.
 
11.5. In any case in which Section 3 provides that an adjustment shall become
effective on the day next following the record date for an event, the Company
may without penalty defer until the occurrence of such event issuing to the
Holder with respect to any part of this Warrant exercised after such record date
and before the occurrence of such event the additional shares of Common Stock
issuable upon such exercise by reason of the adjustment required by such event
over and above the shares of Common Stock issuable upon such conversion before
giving effect to such adjustment.
 
 
 

--------------------------------------------------------------------------------

 
 
11.6. If, at any time or from time to time while this Warrant is outstanding any
event occurs of the type contemplated by the provisions of this Section 3 but
not expressly provided for by such provisions (including the granting of stock
appreciation rights, phantom stock rights or other rights with equity features),
then the Company’s Board of Directors will make an appropriate adjustment in the
Warrant Exercise Price so as to protect the rights of the holder; provided that
no such adjustment will increase the Warrant Exercise Price as otherwise
determined pursuant to this Section 3.
 
12. Notice of Adjustments.  Whenever the Warrant Exercise Price or the number of
shares of Common Stock purchasable hereunder shall be adjusted pursuant to
Section 3 above, the Company shall deliver a written notice, setting forth, in
reasonable detail, the event requiring the adjustment, the amount of the
adjustment, the method by which such adjustment was calculated, and the Warrant
Exercise Price and the number of shares of Common Stock purchasable hereunder
after giving effect to such adjustment, and shall use commercially reasonable
efforts to cause copies of such notice to be delivered to the Holder of this
Warrant within three (3) Business Days after the occurrence of the event
resulting in such adjustment at such Holder’s last known address in accordance
with Section 9 hereof.
 
13. Fractional Shares.  No fractional shares will be issued in connection with
any exercise hereunder, but in lieu of such fractional shares, the number of
shares of Common Stock to be issued shall be rounded up to the nearest whole
number.
 
14. Compliance with Securities Act of 1933; Transfer of Warrant or Shares.
 
14.1. Compliance with Securities Act of 1933.  The Holder of this Warrant, by
acceptance hereof, agrees that this Warrant, the Warrant Shares and the capital
stock issuable upon conversion of the Warrant Shares (collectively, the
“Securities”) are being acquired for investment and that such holder will not
offer, sell, transfer or otherwise dispose of the Securities except under
circumstances which will not result in a violation of the Securities Act of
1933, as amended (the “Securities Act”)  and any applicable state securities
laws.  Upon exercise of this Warrant, unless the Warrant Shares being acquired
are registered under the Securities Act and any applicable state securities laws
or an exemption from such registration is available, the Holder hereof shall
confirm in writing that the Warrant Shares so purchased are being acquired for
investment and not with a view toward distribution or resale in violation of the
Securities Act and shall confirm such other matters related thereto as may be
reasonably requested by the Company.  The Warrant Shares (unless registered
under the Securities Act and any applicable state securities laws) shall be
stamped or imprinted with a legend in substantially the following form:
THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED (THE “ACT”). THEY MAY NOT BE SOLD, OFFERED FOR SALE,
PLEDGED OR HYPOTHECATED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT AS
TO THE SECURITIES UNDER THE ACT OR AN OPINION OF COUNSEL SATISFACTORY TO THE
CORPORATION THAT SUCH REGISTRATION IS NOT REQUIRED.
 
Such legend shall be removed by the Company, upon the request of a Holder, at
such time as the restrictions on the transfer of the applicable security shall
have terminated.
 
14.2. Transferability of the Warrant.   Subject to compliance with Section 6(c)
below, which provisions are intended to ensure compliance with applicable
federal and states securities laws, the Securities may be transferred by the
Holder hereof, in whole or in part and from time to time.
 
 
 

--------------------------------------------------------------------------------

 
 
14.3. Method of Transfer.  With respect to any offer, sale, transfer or other
disposition of the Securities, the Holder hereof shall prior to such offer,
sale, transfer or other disposition:
 
14.3.1. surrender this Warrant or certificate representing Warrant Shares at the
principal executive offices of the Company or provide evidence reasonably
satisfactory to the Company of the loss, theft or destruction of this Warrant or
certificate representing Warrant Shares and an indemnity agreement reasonable
satisfactory to the Company,
 
14.3.2. pay any applicable transfer taxes or establish to the satisfaction of
the Company that such taxes have been paid,
 
14.3.3. deliver a written assignment to the Company in substantially the form
attached hereto as Exhibit B or appropriate stock power duly completed and
executed prior to transfer, describing briefly the manner thereof, and
 
14.3.4. deliver a written opinion of such Holder’s counsel, or other evidence,
if reasonably requested by the Company, to the effect that such offer, sale,
transfer or other disposition may be effected without registration or
qualification (under the Securities Act as then in effect and any applicable
state securities law then in effect) of the Securities.
As soon as reasonably practicable after receiving the items set forth above, the
Company shall notify the Holder that it may sell, transfer or otherwise dispose
of the Securities, all in accordance with the terms of the notice delivered to
the Company.  If a determination has been made pursuant to this Section 6(c)
that the opinion of counsel for the Holder or other evidence is not reasonably
satisfactory to the Company, the Company shall so notify the Holder promptly
with details of such determination.  Notwithstanding the foregoing, the
Securities may, as to such federal laws, be offered, sold or otherwise disposed
of in accordance with Rule 144 under the Securities Act if the Company satisfied
the provisions thereof and provided that the Holder shall furnish such
information as the Company may reasonably request to provide a reasonable
assurance that the provisions of Rule 144 have been satisfied.  Each certificate
representing this Warrant or Warrant Shares thus transferred (except a transfer
pursuant to Rule 144 or an effective registration statement) shall bear a legend
as to the applicable restrictions on transferability in order to ensure
compliance with applicable federal and state securities laws, unless in the
aforesaid opinion of counsel to the Holder and to the reasonable satisfaction of
the Company, such legend is not required in order to ensure compliance with such
laws.  Upon any partial transfer of this Warrant, the Company will issue and
deliver to such new holder a new warrant (in form and substance similar to this
Warrant) with respect to the portion transferred and will issue and deliver to
the Holder a new warrant (in form and substance similar to this Warrant) with
respect to the portion not transferred as soon as possible and in any event
within five (5) Business Days after such transfer.
 
 
15. No Rights as Shareholders; Information.  Prior to exercise of this Warrant,
the Holder of this Warrant, as such, shall not be entitled to vote the Warrant
Shares or receive dividends on or be deemed the holder of such shares, nor shall
anything contained herein be construed to confer upon the Holder of this
Warrant, as such, any of the rights of a shareholder of the Company or any right
to vote for the election of directors or upon any matter submitted to
shareholders at any meeting thereof, or to receive notice of meetings, or to
receive dividends or subscription rights or otherwise until this Warrant shall
have been exercised and the shares of Common Stock purchasable upon the exercise
hereof shall have become deliverable, as provided herein.
 
 
 

--------------------------------------------------------------------------------

 
 
16. Modification and Waiver; Effect of Amendment or Waiver.  This Warrant and
any provision hereof may be modified, amended, waived, discharged or terminated
only by an instrument in writing, designated as an amendment to this Warrant and
executed by a duly authorized officer of the Company and the Holder of this
Warrant.  Any waiver or amendment effected in accordance with this Section 8
shall be binding upon the Holder, each future holder of this Warrant or of any
shares purchased under this Warrant (including securities into which such shares
have been converted) and the Company.
 
17. Notices and Payments. Any notice required or permitted hereunder shall be
given in writing and shall be deemed effectively given upon, (a) personal
delivery or telecopy, (b) one (1) Business Day after deposit with a nationally
recognized overnight delivery service such as Federal Express, with postage and
fees prepaid, addressed to each of the other parties thereunto entitled at the
following addresses, or at such other addresses as a party may designate by
written notice to each of the other parties hereto or (c) four (4) Business Days
following the date of deposit in the United States mails, first-class postage
prepaid, addressed to each of the other parties thereunto entitled at the
following addresses, or at such other addresses as a party may designate by
written notice to each of the other parties hereto.


COMPANY                      :
Eos Petro, Inc.
 
Attention: Nikolas Konstant
 
1999 Avenue of the Stars, Suite 2520
Los Angeles, CA 90067
 
Tel: (310) 552-1555
 
Fax: (424) 288-5650
   
HOLDER:
Wealth Preservation, LLC
 
Attention: Martin Oring
 
7582 Hawks Landing Drive.
 
West Palm Beach, FL 33412

 
18. Successors.  The obligations of the Company relating to the Warrant Shares
shall inure to the benefit of the successors and assigns of the Holder hereof
and shall be binding upon any successor entity.  Upon such event, the successor
entity shall assume the obligations of this Warrant, and this Warrant (or any
substitute warrant as provided hereinbefore) shall be exercisable for the
securities, cash and property of the successor entity on the terms provided
herein.
 
19. Lost Warrants or Stock Certificates.  Upon receipt of evidence reasonably
satisfactory to the Company of the loss, theft, destruction or mutilation of
this Warrant or any stock certificate and, in the case of any such loss, theft
or destruction, upon receipt of an indemnity agreement reasonably satisfactory
to the Company, or in the case of any such mutilation upon surrender and
cancellation of such mutilated Warrant or stock certificate, the Company will
issue and deliver a new warrant (containing the same terms as this Warrant) or
stock certificate, in lieu of the lost, stolen, destroyed or mutilated Warrant
or stock certificate, and any such lost, stolen, destroyed or mutilated Warrant
or stock certificate shall thereupon become void.
 
20. Descriptive Headings.  The descriptive headings of the several paragraphs of
this Warrant are inserted for convenience only and do not constitute a part of
this Warrant.  The language in this Warrant shall be construed as to its fair
meaning without regard to which party drafted this Warrant.
 
 
 

--------------------------------------------------------------------------------

 
 
21. Governing Law; Jurisdiction.  This Warrant shall be construed and enforced
in accordance with, and the rights of the parties shall be governed by, the laws
of the State of Nevada, without reference to principles governing choice or
conflicts of laws.  Each party hereby agrees to submit any dispute under this
Warrant to arbitration in accordance with the Services Agreement and irrevocably
submits to the exclusive jurisdiction of the state and federal courts sitting in
the City and County of Los Angeles, California for the entry of any judgment
from such arbitration, and hereby irrevocably waives, and agrees not to assert
in any suit, action or proceeding, any claim that it is not personally subject
to the jurisdiction of any such arbitrator or court, that such proceeding is
brought in an inconvenient forum or that the venue of such proceeding is
improper.  Nothing contained herein shall be deemed to limit in any way any
right to serve process in any manner permitted by law.
 
22. WAIVER OF JURY TRIAL.  EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES
ANY AND ALL RIGHT TO A JURY IN ANY LEGAL PROCEEDING ARISING OUT OR A RELATED TO
THIS AGREEMENT, THE NOTE, AND THE SECURITY AGREEMENT OR THE TRANSACTIONS
CONTEMPLATED THEREBY.
 
23. Entire Agreement.  This Warrant constitutes the full and entire
understanding and agreement between the parties with regard to the subject
matter hereof and supersedes all prior and contemporaneous agreements,
representations, and undertakings of the parties, whether oral or written, with
respect to such subject matter.
 
24. No Impairment.  The Company will not, by any voluntary action, avoid or seek
to avoid the observance or performance of any of the terms to be observed or
performed under this Warrant by the Company, but will at all times in good faith
assist in carrying out all the provisions of this Warrant and in the taking of
all such actions as may be necessary or appropriate in order to protect the
rights of the Holder of this Warrant against impairment.
 
25. Issue Taxes.  The Company shall pay any and all issue and other taxes
payable in respect of any issue or delivery of Common Stock upon the exercise of
this Warrant that may be imposed under the laws of the United States of America
or by any state, political subdivision or taxing authority of the United States
of America; provided, however, that the Company shall not be required to pay any
tax or taxes that may be payable in respect of any transfer involved in the
issue or delivery of any Warrant or certificates for Common Stock in a name
other than that of the registered holder of such Warrant (which shall be treated
as a transfer under Section 6 above), and no such issue or delivery shall be
made unless and until the person or entity requesting the issuance thereof shall
have paid to the Company the amount of such tax or shall have established to the
satisfaction of the Company that such tax has been paid.
 
26. Severability.  In the event that any one or more of the provisions contained
in this Warrant shall for any reason be held to be invalid, illegal or
unenforceable in any respect, such provision(s) shall be ineffective only to the
extent of such invalidity, illegality or unenforceability, without invalidating
the remainder of such provision or the remaining provisions of this Warrant and
such invalidity, illegality or unenforceability shall not affect any other
provision of this Warrant, which shall remain in full force and effect.
 
 
 

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the parties hereto have caused this Warrant to be duly
executed as of the date first written above by its duly authorized officers.
 
EOS PETRO, INC.
 
a Nevada corporation
 
By:________________________
 
Name: Nikolas Konstant
 
Title:   Chairman, CFO
 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT A
NOTICE OF EXERCISE
 
To:  EOS PETRO, INC. (the “Company”)
 


The undersigned hereby exercises the right to purchase___________________ of the
shares of Common Stock (“Warrant Shares”) of the Company, evidenced by the
attached Warrant (the “Warrant”).  Capitalized terms used herein and not
otherwise defined shall have the respective meanings set forth in the Warrant.


1.           Form of Warrant Exercise Price.  The holder intends that payment of
the Warrant Exercise Price shall be made as:
 

     
a “Cash Exercise” with respect to ______________ Warrant Shares.
       

 
2.           Payment of Warrant Exercise Price.  In the event that the holder
has elected a Cash Exercise with respect to some or all of the Warrant Shares to
be issued pursuant hereto, the holder shall pay the aggregate Exercise Price in
the sum of $_______________ to the Company in accordance with the terms of the
Warrant.


3.           Please issue a certificate or certificates representing said shares
in the name of the undersigned or in such other name or names as are specified
below:
_________________________________________
 
(Name)
 
_________________________________________
 
(Address)
 
_________________________________________
 
(City, State)
 
4.           The undersigned represents that the aforesaid shares being acquired
for the account of the undersigned for investment and not with a view to, or for
resale in connection with, the distribution thereof and that the undersigned has
no present intention of distributing or reselling such shares, all except as in
compliance with applicable securities laws, and that the undersigned is an
“accredited investor” within the meaning of Rule 501 of Regulation D promulgated
under the Securities Act of 1933, as amended.
_______________
(Date)
 
__________________________________________
(Signature)
 
NOTICE: Signature must be guaranteed by a commercial bank or trust company or a
member firm of a major stock exchange if shares of capital stock are to be
issued, or securities are to be delivered, other than to or in the name of the
registered holder of this Warrant. In addition, signature must correspond in all
respects with the name as written upon the face of the Warrant in every
particular without alteration or any change whatever.

 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT B
FORM OF ASSIGNMENT

 
FOR VALUE RECEIVED, the undersigned holder of the attached Warrant hereby sells,
assigns and transfers unto _______________________ whose address is
_______________________________________  and whose taxpayer identification
number is _________________ the undersigned’s right, title and interest in and
to the Warrant issued by Eos Petro, Inc., a Nevada corporation (the “Company”)
to purchase _______ shares of the Company’s Common Stock, and does hereby
irrevocably constitute and appoint __________________________ attorney to
transfer said Warrant on the books of the Company with full power of
substitution in the premises.
 
 
In connection with such sale, assignment, transfer or other disposition of this
Warrant, the undersigned hereby confirms that:


o such sale, transfer or other disposition may be effected without registration
or qualification (under the Securities Act as then in effect and any applicable
state securities law then in effect) of this Warrant or the shares of capital
stock of the Company issuable thereunder and has attached hereto a written
opinion of the undersigned’s counsel to that effect; or
 
o    such sale, transfer or other disposition has been registered under the
Securities Act of 1933, as amended, and registered and/or qualified under all
applicable state securities laws.
 
_______________
(Date)
 
__________________________________________
(Signature)
 
NOTICE:  Signature must correspond in all respects with the name as written upon
the face of the Warrant in every particular without alteration or any change
whatever.
 
 
 

--------------------------------------------------------------------------------

 
 





